Citation Nr: 1446160	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension with aid and attendance benefits.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to July 1955. 

This matter comes before the Board from a May 2013 determination from the Pension Management Center in St. Paul, Minnesota.  The case is now in the jurisdiction of the VA Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA denied the claim in May 2013 because, based on the financial information submitted by the Veteran, his total countable income exceeded the maximum annual pension rate for a Veteran with one dependent, his spouse.

However, on his substantive appeal received in March 2014, the Veteran indicated that his minor grandson now lives with him.  He is essentially asserting that he has two dependents now.     

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2013).  

Because the issue on appeal here is controlled by the number of dependents and the level of annual income, remand is necessary to obtain updated financial information and determine whether the Veteran's minor grandchild can be recognized as his dependent under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran all forms required to assess his current financial status, including a VA Form 5655, Financial Status Report.  Ask that he complete and return these forms with the necessary data.

 2.  Determine whether the Veteran's minor grandchild who reportedly lives with him can be recognized as his dependent for pension purposes.  (see substantive appeal received in March 2014).  

3.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



